MEMORANDUM CASE.
This action grew out of the same collision involved in the case of Click v. Southern Pac. Co., (No. 370) ante, p. 528 [298 P. 839] in which a motion of certain respondents has this day been granted. This action was brought by the minor son of deceased, through his guardian, to recover for personal injuries sustained by himself. The two actions were consolidated for trial, a similar verdict and judgment was returned and entered in each case, but separate appeals have been filed. The respondents Martin have moved to dismiss the appeal so far as they are concerned, upon the ground that the appellants are not aggrieved by the portion of the judgment in favor of these respondents, and that appellants have no right of appeal from that portion of the judgment which is in favor of these respondents. *Page 756
[1] So far as this motion is concerned, the facts and circumstances in this case are identical with those in the case of Click v. Southern Pac. Co., above referred to, and for the reasons therein expressed and upon authority of that case, the motion to dismiss this appeal, in so far as respondents Martin are concerned, is granted.
Marks, J., and Jennings, J., concurred.
 *Page 1